DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 2003/0141200) in view of Kosek et al (US 2003/0062268) and Ströbel et al (“The compression of hydrogen in an electrochemical cell based on a PE fuel cell design”).
Harada teaches (see abstract, figs. 1 and 17, paragraphs [0101]-[0103], [0114]-[0119], and [0247]) a water electrolysis system including a water electrolysis device (1, 503) having an anode (505) and a cathode (504), which anode and cathode are separated by an ion exchange membrane (506).  The water electrolysis device (1, 503) electrolyzes water to generate oxygen gas at the anode and to generate hydrogen gas at the cathode.  The water electrolysis system included a water supply unit (pure water feed pipe line 3) to supply water to the water electrolysis device.  The water electrolysis system included a power supply (power source 9)  applying a voltage to the anode and the cathode.  The water electrolysis system included a water removal unit (high pressure vessel (10)), wherein water (11) is separated from the hydrogen discharged from the cathode.  The water electrolysis system included a needle valve (38) that functioned to regulate the discharge of the oxygen gas generated at the anode so that a pressure of the oxygen gas generated at the anode was “a little higher than the pressure of hydrogen”.  
Thus, Harada fails to teach the water electrolysis system also including an electrochemical hydrogen compressor configured to boost a pressure of the hydrogen gas from which the water has been separated by the water removal unit.
Kosek et al teach (see abstract, fig. 1, paragraph [0016]) teach feeding the hydrogen produced at the cathode of a water electrolysis device into an electrochemical hydrogen compressor configured to raise the pressure of the hydrogen gas.
Ströbel et al teach (see abstract, fig. 2) that electrochemical hydrogen compressors performed purification of the hydrogen gas in addition to increasing the pressure of the hydrogen gas.
Therefore, it would have been obvious to one of ordinary skill in the art to have added an electrochemical hydrogen compressor as taught by Kosek et al and Ströbel et al to the water electrolysis system of Harada because the electrochemical hydrogen compressor increased both the pressure and the purity of the hydrogen.  
Regarding claim 2, the water removal unit of Harada (high pressure vessel (10)) functioned as a gas-liquid separator that separated liquid water from the hydrogen gas.  Harada teaches (see fig. 1, paragraph [0148]) the water separated from the hydrogen gas leaving the high-pressure vessel (10), and flowing through several tanks (20, 56, and 48) before being added to the electrolysis pure water tank (31) which feeds the water into the water electrolysis device.
Regarding claim 3, first, upon review of the specification, the word “booster” recited throughout claim 3 is interpreted as not imparting additional structure beyond that already implied by the other structure.  “Booster” appears to be used merely to distinguish the anode, cathode and membrane of the electrochemical compressor from the anode, cathode and membrane of the water electrolysis cell.  Kosek et al teach (see figs. 1 and 3 and  paragraph [0019]) the electrochemical hydrogen compressor including a proton exchange membrane (102), an anode (104), and a cathode (106) with the membrane interposed between the anode and cathode.  The compressor also included a power supply (not numbered but present at the lower end of fig. 3) to apply a voltage to the anode and cathode.  The anode and the cathode of the compressor are isolated from each other by the interposed membrane.  The compressor operated by feeding hydrogen and any water vapor present therein to the anode and discharging of higher-pressure hydrogen from the cathode.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 2003/0141200) in view of Kosek et al (US 2003/0062268) and Ströbel et al (“The compression of hydrogen in an electrochemical cell based on a PE fuel cell design”) as applied to claim 1 above, and further in view of Leng et al (“Solid-State Water Electrolysis with an Alkaline Membrane”).
Harada teaches using a proton (cation) exchange membrane in the electrolysis device, wherein water is fed only to the anode side of the membrane.
Leng et al teach (see abstract, fig. 4, pages 9054 to 9055, and right-hand column of page 9056) that alkaline electrolyte water electrolysis using anion exchange membranes (AEM) were known as an improvement over PEM water electrolysis devices because they entailed smaller capital investment due to the lower cost of AEM based cells.  Leng et al teach that in AEM water electrolysis devices, the best performance was achieved with water being fed to the cathode side of the AEM for at least a portion of the time.
Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the AEM taught by Leng et al for the PEM taught by Harada because of the lower costs associated with AEM electrolysis cells.  Additionally, one of ordinary skill in the art would have been motivated to have fed water to the cathode side of the water electrolysis device as taught by Leng et al as helping improve operation of the AEM water electrolysis device.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 2003/0141200) in view of Kosek et al (US 2003/0062268) and Ströbel et al (“The compression of hydrogen in an electrochemical cell based on a PE fuel cell design”) as applied to claim 1 above, and further in view of Hirai et al (US 5,888,361).
Harada does not teach passing the hydrogen gas and the oxygen gas through dehumidification units. 
Hirai et al teach (see abstract, col. 10, lines 26-42) separately performing dehumidification of oxygen and hydrogen that were generated in a water electrolysis device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added dehumidifying units as suggested by Hirai et al to dehumidify the hydrogen and oxygen gases produced by Harada for the purpose of increasing the purity of the hydrogen and oxygen gases by removing any remaining water vapor that is present in the hydrogen and oxygen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HARRY D WILKINS III/Primary Examiner, Art Unit 1794